Title: To Thomas Jefferson from William Duane, 16 November 1806
From: Duane, William
To: Jefferson, Thomas


                        
                            Respected Sir,
                            Phila. Novr 16, 1806
                        
                        The enclosed is a literal copy of a communication made to me—the author I do not know, but the subject
                            appears to me of too much importance not to be put in your possession, as I conceive my duty to my country cannot justify
                            me in withholding from the Magistrate whose duty and evident wishes are to preserve its honor, peace and prosperity. I do
                            not wish for any answer—I only send it as I have Expressed it, from a sense of duty—and shall do so should any further
                            communication be made as is promised
                  With the utmost respect Your obed Sert
                        
                            W M Duane
                     
                        
                    